This case is governed by Patrick v. R. R., 93 N.C. 422. The notice is not an offer which the lessee could accept and thereby make irrevocable. It was a notice of proposed action under the contract which by its terms the lessee could avoid by payment in 30 days of the rent due. The recall of the notice is not an attempted renewal of an ended contract by the withdrawal of a notice in pursuance of which it might soon have ended. Patrick v. R.R., supra, p. 428. *Page 123 
It is not necessary to repeat the strong reasoning of Smith, C. J., in that case. The notice could have been withdrawn at any time before the day named for it to take effect. It was vox emissa sed non irrevocabilis.
Error.
(205)